                                                                    Case 2:19-cv-00752-JAD-BNW Document 33
                                                                                                        32 Filed 02/08/21
                                                                                                                 02/02/21 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             3   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             7   Email: melanie.morgan@akerman.com
                                                                 Email: donna.wittig@akerman.com
                                                             8
                                                                 Attorneys for HSBC Bank USA, N.A, as
                                                             9   Trustee for the Holders of the Ace Securities Corp.
                                                                 Home Equity Loan Trust, Asset Backed Pass-
                                                            10   Through Certificates Series 2005-HE7
                                                            11
                                                                                              UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                     DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 HSBC BANK USA, N.A, AS TRUSTEE FOR THE                Case No. 2:19-cv-00752-JAD-BNW
AKERMAN LLP




                                                            14   HOLDERS OF THE ACE SECURITIES CORP.
                                                                 HOME EQUITY LOAN TRUST, ASSET                         MOTION TO REMOVE ATTORNEY
                                                            15   BACKED PASS-THROUGH CERTIFICATES,                     FROM ELECTRONIC SERVICE LIST
                                                                 SERIES 2005-HE7,
                                                            16
                                                                                                Plaintiff,
                                                            17   vs.

                                                            18   AURORA      CANYON     HOMEOWNERS
                                                                 ASSOCIATION; SFR INVESTMENTS POOL 1,
                                                            19   LLC,

                                                            20                                  Defendants.

                                                            21

                                                            22
                                                                 TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            23
                                                                          PLEASE TAKE NOTICE that Holly E. Walker, Esq. is no longer associated with the law
                                                            24
                                                                 firm of Akerman LLP and requests that Ms. Walker be removed from the service list.
                                                            25
                                                                 ///
                                                            26
                                                                 ///
                                                            27
                                                                 ///
                                                            28

                                                                                                                   1
                                                                 56332678;1
                                                                    Case 2:19-cv-00752-JAD-BNW Document 33
                                                                                                        32 Filed 02/08/21
                                                                                                                 02/02/21 Page 2 of 2




                                                             1            Akerman LLP continues to serve as counsel for HSBC Bank USA, N.A., as Trustee for the

                                                             2   Holders of the Ace Securities Corp. Home Equity Loan Trust, Asset Backed Pass-Through

                                                             3   Certificates, Series 2005-HE7 in this action. All items, including, but not limited to, pleadings,

                                                             4   papers, correspondence, documents and future notices in this action should continue to be directed to

                                                             5   Ariel E. Stern, Esq., Melanie D. Morgan, Esq., and Donna M. Wittig, Esq.

                                                             6            DATED this 2nd day of February, 2021.

                                                             7
                                                                                                               AKERMAN LLP
                                                             8
                                                                                                               /s/ Donna M. Wittig, Esq.
                                                             9                                                 ARIEL E. STERN, ESQ.
                                                                                                               Nevada Bar No. 8276
                                                            10                                                 MELANIE D. MORGAN, ESQ.
                                                                                                               Nevada Bar No. 8215
                                                            11
                                                                                                               DONNA M. WITTIG, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                               Nevada Bar No. 11015
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                               1635 Village Center Circle, Suite 200
                      LAS VEGAS, NEVADA 89134




                                                            13                                                 Las Vegas, Nevada 89134
AKERMAN LLP




                                                            14                                                 Attorneys for HSBC Bank USA, N.A, as
                                                                                                               Trustee for the Holders of the Ace Securities Corp.
                                                            15                                                 Home Equity Loan Trust, Asset Backed Pass-
                                                                                                               Through Certificates Series 2005-HE7
                                                            16

                                                            17
                                                                                                                        IT IS SO ORDERED.
                                                            18
                                                                                                                        ___________________________________
                                                            19                                                          UNITED STATES MAGISTRATE JUDGE
                                                            20                                                                  2/8/2021
                                                                                                                        DATE:_____________________________
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    2
                                                                 56332678;1
